Citation Nr: 0715620	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-34 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for degenerative 
arthritis of the knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from March to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006 the Board remanded the case so that the 
veteran could be scheduled for a Travel Board hearing before 
a Veteran Law Judge.  The veteran was subsequently notified 
that his hearing had been scheduled for January 23, 2007.  
Several days before his scheduled hearing, however, the 
veteran's daughter called and indicated that the veteran had 
developed pneumonia and would not be able to attend his 
hearing.  She then requested that his hearing be rescheduled.  
See 38 C.F.R. § 20.702 (2006). 

Under 38 C.F.R. § 20.704(d), if an appellant (or when a 
hearing only for oral argument by a representative has been 
authorized, the representative) fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  No further 
request for a hearing will be granted in the same appeal 
unless such failure to appear was with good cause and the 
cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  

Whether good cause for such failure to appear and the 
impossibility of timely requesting postponement have been 
established will be determined by the Member who would have 
presided over the hearing.  If good cause and the 
impossibility of timely requesting postponement are shown, 
the hearing will be rescheduled for the next available 
hearing date at the same facility after the appellant or his 
or her representative gives notice that the contingency which 
gave rise to the failure to appear has been removed.  

In this case, the Board finds that the fact the veteran had 
pneumonia provides good cause for his failure to attend the 
hearing, meeting the high standards required to reschedule a 
hearing.  Accordingly, this case is hereby remanded to the RO 
for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO as soon as practicable.  Once the 
veteran has been afforded the requested 
hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



